Citation Nr: 1133610	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left knee retropatellar pain syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee retropatellar pain syndrome with status-post lateral meniscal debridement, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her Daughter


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to November 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office.  The Veteran's claims file was subsequently transferred to the Atlanta, Georgia VA Regional Office (RO) in January 2007.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claims for a higher evaluation to her current ratings of 10 percent for her service-connected right and left knee retropatellar pain syndrome.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

During the July 2007 VA examination, the Veteran reported not experiencing weakness, redness, lack of endurance, locking, fatigability and dislocation in both knees.  The Veteran also reported that her bilateral knee pain is constant and the nature of the pain was characterized as burning, aching and sharp.  Upon examination, the range of motion of the Veteran's right knee was flexion to 120 degrees with pain at 110 degrees with normal extension while the range of motion of the Veteran's left knee was flexion to 110 degrees with pain at 100 degrees with normal extension.  The joint function in both knees was noted to be additionally limited by pain after repetitive use and the pain had a major functional impact in both knees.  Having said this, the VA examiner also noted the joint function in both knees was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  No x-rays were taken of the Veteran's knees because she was pregnant at the time of the examination.  Based on the history supplied by the Veteran as well as the results of the physical examination, the VA examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome.  The VA examiner also opined that there was no change in this diagnosis when comparing the Veteran's subjective pain and stiffness complaints with the objective findings pertaining to the decreased range of motion with pain in both knees.

In her April 2008 Form 9, the Veteran stated her knees "go out" and that the pain is so severe that she cannot get out of bed.  Furthermore, in a June 2008 Statement, the Veteran indicated no x-rays were taken of her knees during the July 2007 VA examination because she was pregnant and she further indicated she was no longer pregnant and wanted a new VA examination whereby she could have x-rays taken of both knees.  The RO responded to the Veteran's request via letter dated September 2008 stating that the July 2007 VA examination was adequate and that a new examination was not to be scheduled.

The Veteran testified at the May 2011 Travel Board hearing that she cannot fully bend or extend both of her knees and that she can flex her knees only slightly.  The Veteran also testified that she broke her right ankle as the result of a fall she sustained when her left knee gave out.  The Veteran described the pain in both her knees as throbbing pain and indicated the severity of the pain to be at a level of 9 out of a possible 10.  The Veteran also stated that her pain lasts all day long.  The Veteran testified that both of her knees lock up and that she has spasms in the back of her knees.  E.M., the Veteran's daughter testified that her mother cries when climbing stairs due to the severity of her mother's knee pain.  E.M. also testified that she gives her mother a chair when she is cooking because her mother cannot stand for long periods of time due to her mother's bilateral knee pain.

Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, a re-examination will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of the disability.  See 38 C.F.R. § 3.327(a) (2010).

Given the statements and testimony supplied by the Veteran and E.M. at the May 2011 Travel Board hearing, it appears the Veteran's disabilities have worsened since the July 2007 VA examination insofar as the Veteran reported experiencing increased pain, reduced forward flexion and extension, locking and spasms in both knees.  When adding the above evidence to the length of time since the Veteran's prior VA examination (four years), the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's bilateral knee retropatellar pain syndrome.  Such an examination and opinions would be instructive with regard to the appropriate disposition of the claims under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the right and left knees by an examiner with appropriate expertise, to evaluate the current severity of her service-connected left knee retropatellar pain syndrome, and her service-connected right knee retropatellar pain syndrome with status post lateral meniscal debridement.  The claims file and a copy of this REMAND are to be made available to and reviewed by the VA examiner in conjunction with the examination.  The evaluation of the right and left knees should include all necessary studies and tests, specifically x-ray studies of each knee and range of motion studies.

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following:

Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due such factors.

Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when each knee is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

Based on the record evidence, the examiner should determine whether there is lateral instability or recurrent subluxation of the right and left knees; and if so, this determination should identify the affected knee(s) and should be expressed in terms of slight, moderate, or severe due to either lateral instability or recurrent subluxation.

With respect to each residual manifestation associated with the Veteran's service-connected left knee retropatellar pain syndrome, the examiner is asked to comment on the degree of severity (in terms of slight, moderate or severe) due to that knee and its affect on the Veteran's employment and activities of daily living.

With respect to each residual manifestation associated with the Veteran's service-connected right knee retropatellar pain syndrome with status post lateral meniscal debridement, the examiner is asked to comment on the degree of severity (in terms of slight, moderate or severe) due to that knee and its affect on the Veteran's employment and activities of daily living.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Once the above actions have been completed, readjudicate the issues of entitlement to increase ratings for left knee retropatellar pain syndrome and for right knee retropatellar pain syndrome with status post lateral meniscal debridement, in light of all the evidence of record.  If any benefits sought on appeal remain denied, then the Veteran and her representative should be provided with a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


